Citation Nr: 1610398	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  07-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating for PTSD in excess of 50 percent for the time period from July 19, 2010, to August 21, 2013.

2.  Entitlement to a total disability rating based on individual unemployability for the time period from January 30, 2005 to August 21, 2013.


REPRESENTATION

Appellant represented by:	Robert Chisholm


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to February 1967.

These matters come before the Board of Veterans' Appeal (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a disability rating in excess of 30 percent for PTSD.

In January 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously before the Board in October 2014, at which time the following disability ratings were awarded: 70 percent from January 30, 2005, to July 18, 2010; 50 percent from July 19, 2010, to August 21, 2013; and 70 percent since August 22, 2013.  The Board also determined that entitlement to TDIU was not reasonably raised in the record as part of the Veteran's claim for an increased rating for PTSD.  The Veteran appealed that part of the Board decision that denied a disability rating for PTSD in excess of 50 percent for the time period from July 19, 2010 to August 21, 2013, and found that the issue of entitlement to TDIU had not been raised for the time period from January 30, 2005, to August 21, 2013.  In a Joint Motion for Partial Remand (joint motion) granted by the United States Court of Appeals for Veterans Claims (Court) in August 2015, the parties agreed to partially vacate the October 2014 Board decision (the grant of a 70 percent rating for the time period prior to July 19, 2010, was left undisturbed), and remanded the case for additional reasons and bases.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  From July 19, 2010, through August 21, 2013, the Veteran's PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms of occasional nightmares and flashbacks, irritability, some depression, avoidance, and social isolation; these symptoms were not productive of deficiencies in most areas.

2.  Prior to September 8, 2005, the Veteran was gainfully employed.

3.  Since September 8, 2005, the Veteran's service-connected disabilities have prevented him from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From July 19, 2010, through August 21, 2013, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic code 9411 (2015).

2.  Prior to September 8, 2005, the criteria for the assignment of TDIU due to service-connected disabilities were not met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3.  Since September 8, 2005, the criteria for the assignment of TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. §4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate disability ratings, known as staged ratings may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Veteran's PTSD is currently rated at 50 percent disabling for the time period from July 19, 2010, to August 21, 2013, under Diagnostic Code 9411, 38 C.F.R. § 4.130.  Under that code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.
 
A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.
 
The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.
 Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran was afforded a VA examination in July 2010.  At that time, he reported his current PTSD medications had helped "a lot." He specifically reported that the frequency of his nightmares had significantly decreased, occurring 1 or 2 times every couple of weeks as opposed to almost every night.  He also reported improvement with regard to intrusive thoughts and stated that such thoughts occurred 1 or 2 times a week rather than constantly.  He reported that he continued to experience symptoms of avoidance and a markedly diminished interest in significant leisure activities.  He reported that his anger and irritability had improved, although his wife, who was present at the examination, noted that his anger problems persisted.  He also reported an improvement in his depression and that he had not had any suicidal thoughts in "a while."  The examiner noted that the Veteran continued to suffer from persisting impairment from the September 2005 stroke, although these symptoms were also somewhat improved.  The Veteran reported that he continued to have some memory problems and trouble finding words, but completed crossword puzzles daily to keep his mind active.  He reported that he primarily stayed at home and did not like being in public, but that he enjoyed spending time with his adult daughter, grandson, and wife.  He reported that he did chores around the house, watched TV, and occasionally socialized with a longtime friend, his in-laws, or a former coworker, but that he did not socialize much.

On mental status examination, the Veteran was oriented in all spheres, maintained eye contact with the examiner, and was appropriately groomed.  His affect was constricted and his mood was generally calm.  Speech was clear and understandable and thoughts were generally logical.  He denied any current suicidal ideation or intent.  The examiner noted that the Veteran's presentation was similar to his functioning level noted at his October 2007 VA examination in that he presented with similar persisting symptoms of hypervigilance and lack of engagement in meaningful activities and social support.  However, the examiner noted there was improvement in some of the Veteran's symptoms as a result of his medication.  The examiner noted a continued diagnosis of PTSD and assigned a GAF score of 55.

The Veteran was afforded another VA examination in August 2013.  At that time, the Veteran reported that he was socially isolated, only going out occasionally with his wife.  He reported that he usually stayed home and watched TV, looked at his collectible cars, but no longer worked on them, and would occasionally mow the  lawn.  He reported that he did not drive very often due to his road rage, and that he was impatient with his wife, the telephone, and the computer.  He reported that over the last three years he had become more reclusive and his wife, who was at the examination, reported that he no longer subscribed to the magazines he used to read, he did not go to their grandchildren's school functions, and he had no involvement with car shows/meets like he had in the past.  The Veteran and his wife reported that they had to sell their horses because the Veteran could not help feed or take care of them while his wife was at work.  He reported that he was estranged from his sister and that his in-laws had also noticed a change in him.

On mental status examination, the Veteran cooperated fully and maintained good eye contact.  The examiner noted that the Veteran was an adequate historian, but that he presented himself as functioning better than he was.  He was oriented in all spheres, but was noted to have impaired impulse control, as evidenced by his irritability.  He endorsed compulsive/ritualistic behaviors that interfered significantly with functioning.  His speech was normal in rate and flow.  His affect was restricted and his mood was anxious.  He also reported depressive and panic symptoms.  He was noted to have difficulty with concentration, short and long term memory impairment, and sleep disruptions.  The examiner noted that the Veteran was capable of handling basic and complex activities of daily living, but his wife had to remind him to take his medications and he could not pay the bills or shop by himself.  The examiner noted that the Veteran's social functioning was more impaired than at the time of his last VA examination and that additional stressors had been added since his last examination.  The examiner noted a continued diagnosis of PTSD, which remained moderate with deterioration over time, and assigned a GAF score of 51.

Of record are VA mental health treatment records that show the Veteran has been receiving consistent treatment for his PTSD at the VAMC for the entirety of the appeal period.  These records show that the Veteran reports fluctuating PTSD symptoms of depression, anxiety, stress, irritability, nightmares, and flashbacks. These records show that on mental status examinations, the Veteran was sporadically shown to have impaired judgment and insight and that his GAF scores during the relevant period ranged between 55 and 60, representing moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  The Board notes that use of the GAF scale has been abandoned in the fifth edition of the DSM because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice," and has been replaced by the World Health Organization Disability Assessment Schedule.  Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013).  In this case, however, the fourth edition of the DSM was in use at the time the medical entries of record were made and thus, the GAF scores assigned remain relevant for consideration in this appeal.

Based on the evidence of record, the Board finds that a disability rating in excess of 50 percent is not warranted for the time period from July 19, 2010, to August 21, 2013.  In this regard, the Bard notes that the July 2010 VA examination report documents the Veteran's reports that his PTSD symptoms had significantly improved after medication adjustments.  From July 19, 2010, the Veteran's PTSD was manifested by occasional nightmares and flashbacks, some irritability, and occasional depression.  The July 2010 VA examination report notes that while the Veteran had a diminished interest in significant leisure pursuits, he did engage in activities such as watching TV, doing crossword puzzles, and some socializing with friends and family.  While the July 2010 examiner noted the Veteran's social functioning was on the same level as what was reported in at the time of the October 2007 examination, the examiner acknowledged significant improvement in many other symptoms.

The Board acknowledges that the August 2013 VA examiner noted that the Veteran had become more reclusive "over the last three years," and had stopped attending his grandchildren's sporting events and school events, and avoided socializing with friends.  However, that evidence does not support a finding that a 70 percent rating is warranted for the time period in question.  Rather, the Board's conclusion that the Veteran's psychiatric condition improved between the 2010 and 2013 VA examinations is bolstered by the outpatient treatment records.  He had routine periodic visits to his psychiatrist and social worker approximately every 4 months.  A note dated just prior to the July 2010 examination showed he reported a significant reduction in his nightmares due to a new medication, although he still had depression.  With the exception of the July 2010 VA examination, GAF scores remained 60 and above.  He was consistently cooperative and alert, with good eye contact and no cognitive deficits.  None of the VA outpatient records showed complaints of delusions, hallucinations, or suicidal or homicidal ideations.  He was able to watch his grandson at one visit, and he also went on a vacation to Tennessee.  Throughout this time period, several outpatient notes indicate that his PTSD symptoms were "adequately managed" with medication.  The Board does not imply that he had no psychiatric symptomatology whatsoever - he did continue to complain of symptoms such as anxiety, irritability, and depression.  However, even his complaints of depressive symptoms improved, as he consistently reported depression between 2 and 3/4 on a scale of 1-10 (with 10 being severe depression).  The VA outpatient records between 2010 and the August 2013 VA examination also show improvement when compared to the outpatient records from 2009 and earlier which show reports such as depression 4/5 on a scale of 1-10, frequent sleep disturbances, and GAF scores of 50 or below.

The Board finds that there is no reasonable basis for concluding that the social and occupational impairment during this period more nearly approximated deficiencies in most areas, warranting a 70 percent rating.  In this regard, the Veteran's judgment, thinking, mood and speech were noted to be normal, there is no indication the Veteran suffered from near-continuous panic or depression, he did not exhibit impaired impulse control or endorse suicidal ideation, and he was noted to be able to maintain his personal appearance and hygiene.  Although the Veteran had difficulty with social functioning, the evidence shows that he maintained good relationships with his daughter, grandson, and wife, and occasionally socialized with in-laws and a few friends.  While the Board acknowledges that the August 2013 VA examiner noted the Veteran had become more reclusive and experienced declining social functioning, the Veteran's outpatient treatment records are more probative evidence of the Veteran's actual level of functioning during that time period.  Furthermore, assignment of a higher disability rating based solely on the increased social impairment is improper.  38 C.F.R. § 4.126(b).  Therefore, the Board finds that a disability rating in excess of 50 percent from July 19, 2010, through August 21, 2013, is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.

II.  TDIU

Entitlement to a total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the parties to the joint motion have remanded the case to consider whether the Veteran's psychiatric disability rendered him unable to maintain employment during the time period from January 30, 2005 to August 21, 2013.  Specifically, the Board was instructed to consider a March 2006 Social Security Administration (SSA) Mental Residual Functional Capacity Assessment, which indicated that the Veteran was "markedly limited" in his "ability to complete a normal workday and workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods."  The SSA form also recorded that the Veteran had "poor memory," became "confused [and] agitated easily without thought blocking," and that he had a poor prognosis, poor ability to tolerate stress, even with simple tasks, and that he was unable to maintain a simple work routine.  The Board additionally notes that SSA found the Veteran disabled due to a primary diagnosis of affective disorders, and a secondary diagnosis of anxiety-related disorders.  Based on the foregoing, the Board finds that the issue of entitlement to TDIU for the time period from January 20, 2005, to August 21, 2013, has been reasonably raised such that the Board has jurisdiction over the issue.

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As of January 30, 2005, and prior to September 8, 2005, when he had a stroke, the Veteran was service-connected for PTSD, rated at 70 percent per the Board's prior grant, and ischemic heart disease, rated at 30 percent.  His combined rating was 80 percent.

As of September 8, 2005, he was granted service connection for cerebrovascular accident, and assigned a total schedular rating until March 31, 2006.  As of April 1, 2006, he was then assigned a 30 percent rating for the cerebrovascular accident with a 10 percent rating for dysarthria and a 10 percent rating for right lower extremity weakness.  His combined rating was 90 percent. 

Effective July 19, 2010, as discussed in more detail above, a 50 percent rating was assigned for PTSD, and the Board has denied a higher rating herein.  His combined rating was 80 percent. 

Finally, effective March 4, 2011, the rating for his ischemic heart disease was increased to 60 percent, and his combined rating was back to 90 percent. 

Therefore, at all times between January 30, 2005, and August 21, 2013, the Veteran met the percentage requirements for eligibility to receive TDIU benefits.  38 C.F.R. § 4.16(a).

Consequently, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment from January 30, 2005, to August 21, 2013.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2015).

The Board finds that prior to September 8, 2005, entitlement to TDIU is not warranted.  The record shows that the Veteran was working until the day of his stroke.  He reported on his July 2006 TDIU application that he had worked as a welder for 40+ hours per week at Daimler Chrysler from November 1999 until September 8, 2005.  He identified September 8, 2005, as the date as of which his disability affected his employment.  Therefore, the Veteran was employed in a full-time job between January 30, 2005, and September 7, 2005.  Moreover, he indicated on his TDIU application that he earned approximately $500 per week in this position.  His employment, then, met the definition of substantially gainful employment for purposes of 38 C.F.R. § 4.16(a), since his wages gave him an annual income far above $13,145, the amount established as the poverty threshold for two people under the age of 65 in 2005.  Faust v. West, 13 Vet. App. 342, 355 (2000); see also U.S. Department of Commerce, Bureau of the Census, Poverty Thresholds: 2005 (last modified September 16, 2014) (http://www.census.gov/hhes/www/poverty/data/threshld/thresh05.html).  As the Veteran was gainfully employed prior to September 8, 2005, TDIU for that time period is not warranted.

However, the Board finds that as of September 8, 2005, the Veteran's service-connected disabilities have rendered him unable to maintain a substantially gainful occupation.  As discussed above, SSA found the Veteran to be markedly impaired due to his psychiatric condition, and ultimately determined that the Veteran was disabled from working solely due to those conditions.  Although SSA disability benefits are predicated upon different laws and regulations than the VA disability benefits, that evidence is nonetheless probative is determining whether the Veteran's service-connected disabilities preclude employment.

Additionally, it is clear from the record that the Veteran's September 2005 stroke and preceding transient ischemic attacks caused a severe exacerbation of the Veteran's PTSD symptoms.  He had become increasingly aggressive toward other people, which included verbally and physically fighting with coworkers.  See VA Form 9 received July 23, 2007; RO Hearing conducted September 6, 2007.  Following his stroke, the Veteran continued to exhibit irritability, anger outbursts, impaired impulse control and concentration problems.  E.g., July 2006 VA examination.  The Veteran also stated that his medications continued to render him unable to work, because they made him too drowsy to operate any type of machinery.  See Congressional Correspondence dated July 29, 2007 and August 5, 2007.  Notably, during a July 2010 PTSD examination, the Veteran reported that he had attempted to return to work in 2008, but that he "couldn't do it."  He stated that he had forgotten everything he had previously learned, his right arm was weak, and he would tire easily.  Although the VA examiner determined that the Veteran's inability to work was secondary to his 2005 stroke, the Board notes that the Veteran is service-connected for the stroke, and that condition is considered when determining employability.  Finally, the Board notes that a private December 2015 Vocational Assessment report indicates that the Veteran has been precluded from obtaining and sustaining employment since 2005.

Overall, the Board finds that the positive evidence outweighs the negative evidence in support of assigning TDIU.  The Veteran's service-connected PTSD, ischemic heart disease, and stroke and residuals thereof all have had a significant impact on his ability to obtain and maintain employment since September 2005, such that the collective impact of those disabilities renders the Veteran incapable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a).)  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert, 1 Vet. App. at 54.

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from securing gainful employment.  Accordingly, entitlement to TDIU is warranted since September 8, 2005, the date on which he stopped working.  38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19 (2015).

III. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in February 2006, August 2006, and May 2009 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

Relevant to the time period on appeal, the Veteran was also provided with VA examinations in July 2010 and August 2013.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  

Finally, the Veteran testified at a hearing before the Board in July 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.


ORDER

A disability rating in excess of 50 percent for PTSD for the time period from July 19, 2010, to August 21, 2013, is denied.

Prior to September 8, 2005, entitlement to a total disability evaluation based upon individual unemployability is denied.

Since September 8, 2005, entitlement to a total disability evaluation based upon individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


